UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03416 THE CALVERT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2013 Item 1. Report to Stockholders. [Calvert Income Fund Semi-Annual Report to Shareholders] [Calvert Short-Duration Income Fund Semi-Annual Report to Shareholders] [Calvert Long-Term Income Fund Semi-Annual Report to Shareholders] [Calvert Ultra-Short Income Fund Semi-Annual Report to Shareholders] [Calvert Government Fund Semi-Annual Report to Shareholders] [Calvert High-Yield Bond Fund Semi-Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Integration of Environmental, Social, and Governance Factors in Credit Analysis As investors have rushed into riskier asset classes such as corporate bonds in search of yield, we have been improving and expanding our analysis of the corporate debt that we consider for purchase in the portfolios. Our team of credit analysts examines the financial condition of corporate bond issuers as well as the structure, terms, and covenants of specific bond issues. From a fundamental research standpoint, the credit analysts collaborate closely with Calvert’s sustainability research department analysts to evaluate a bond issuer’s environmental, social, and governance (ESG) risk factors. This robust ESG integration process helps us to identify, and may serve to lower the risks associated with, ESG factors across the fixed-income portfolios. Investment Climate The six-month reporting period featured strong performance by riskier asset classes such as U.S. equities and high-yield debt. The primary catalyst for this performance was the July pledge by the President of the European Central Bank to do whatever it took to defend the European Economic and Monetary Union (EMU). This statement ended yet another round of fear in global markets about the fate of the EMU. Since the first Greek debt crisis in May 2010, global markets experienced several rounds of fear about the EMU crisis. Each round ultimately required strong actions from political, economic, and monetary policymakers to settle the markets. The other catalyst for the strong returns of riskier asset classes was the action of the U.S. Federal Reserve (Fed) in September and December to further ease monetary policy. Over the past four-and-a-half years, the major central banks around the world adopted increasingly unorthodox monetary policies that drove money-market rates toward zero percent and pushed down the yields available on longer-maturity high-quality bonds. These actions forced investors to search out yield and total-return opportunities in asset classes www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 4 CALVERT INCOME FUND M ARCH 31, 2013 I NVESTMENT P ERFORMANCE (total return at NAV*) 6 MONTHS 12 MONTHS ENDED ENDED 3/31/13 3/31/13 Class A 1.97 % 8.40 % Class B 1.60 % 7.51 % Class C 1.61 % 7.61 % Class I 2.23 % 8.99 % Class R 1.95 % 8.19 % Class Y 2.15 % 8.69 % Barclays U.S. Credit Index 0.86 % 7.00 % Lipper BBB-Rated Corporate Debt Funds Average 1.64 % 7.86 % SEC Y IELDS 30 DAYS ENDED 3/31/13 9/30/12 Class A 2.03 % 2.31 % Class B 1.22 % 1.62 % Class C 1.42 % 1.71 % Class I 2.77 % 3.08 % Class R 1.83 % 2.29 % Class Y 2.48 % 2.77 % PORTFOLIO STATISTICS M ARCH 31, 2013 % OF TOTAL E CONOMIC S ECTORS INVESTMENTS Corporate % Financial Institutions 33.7 % Industrial 48.4 % Utility 4.0 % Government Related % Agency 0.4 % Local Authority 1.4 % Municipal % Utilities 0.2 % Securitized % Asset-Backed Securities 0.2 % Commercial Mortgage Backed Securities 1.6 % Covered 0.8 % Mortgage Backed Passthrough 1.5% Short-Term Investments % Treasury % Total % * Investment performance/return at NAV does not reflect the deduction of the Fund’s maximum 3.75% front-end sales charge or any deferred sales charge. that are traditionally riskier, such as high-yield bonds and equities. The strong performance of these markets over the reporting period is evidence of the impact of these policies. U.S. economic growth decelerated to a near standstill in the fourth quarter of 2012 as fears of the “fiscal cliff” curbed economic activity. The consensus forecast 1 as of early April 2013 was for a return to modest growth of just over 2% for the first quarter of 2013. This would represent a typical post-Great Recession growth pace. The inflation and unemployment rates were little changed over the reporting period with the headline consumer price index (CPI) inflation rate unchanged at 2% as of February 2013 while the unemployment rate declined 0.2 percentage points to 7.6% in March. 2 www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 5 G ROWTH OF The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Class A shares and reflect the deduction of the maximum front-end sales charge of 3.75%, and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.30%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 6 Over the reporting period, the Fed’s near-zero interest rate policy continued to anchor money market rates and short-term bond yields close to zero. The three-month Treasury bill and two-year Treasury note yields, for example, were nearly unchanged at 0.07% and 0.25%, respectively, at the end of the reporting period. The Fed’s government and government-related bond purchase program (popularly called QE for “quantitative easing”) reduced volatility in the U.S. bond market. Longer-term Treasury yields, however, increased as fiscal cliff fears subsided early in 2013. The 10-year Treasury note yield rose 22 basis points 3 over the course of the six-month period to 1.87%, 4 ending near the middle of its multi-year trading range. Benchmark yield indices for investment-grade and high-yield corporate bonds fell four basis points to 2.82% and 40 basis points to 5.91%, 5 respectively, over the course of the reporting period. Soothing statements and actions by the major central banks were the primary reason riskier asset markets outperformed government bonds over the reporting period. Outlook We expect policymakers to continue to periodically drive markets in 2013. The upcoming political fight over the U.S. debt ceiling could trigger one of those periods. Euro-area troubles will continue to offer the potential to create turbulent markets. CALVERT INCOME FUND M ARCH 31, 2013 A VERAGE A NNUAL T OTAL R ETURNS CLASS A SHARES (with max load) One year 4.32 % Five year 3.66 % Ten year 4.71 % CLASS B SHARES (with max load) One year 3.51 % Five year 3.57 % Ten year 4.28 % CLASS C SHARES (with max load) One year 6.61 % Five year 3.72 % Ten year 4.38 % CLASS I SHARES One year 8.99 % Five year 5.14 % Ten year 5.79 % CLASS R SHARES* One year 8.19 % Five year 4.24 % Ten year 4.96 % CLASS Y SHARES** One year 8.69 % Five year 4.84 % Ten year 5.32 % * Performance results for Class R shares prior to October 31, 2006 reflect the performance of Class A shares at net asset value (NAV). Actual Class R share performance would have been lower than Class A share performance because of higher Rule 12b-1 fees and other class-specific expenses that apply to the Class R shares. ** Performance for Class Y Shares prior to February 29, 2008 reflects the performance of Class A shares at net asset value (NAV). Actual Class Y share performance would have been different. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 7 We expect 2013 U.S. gross domestic product (GDP) growth in the 2% to 2.5% range. Faster growth in the second half of 2013 should offset a first-half slowdown induced by fiscal policy. We expect consumer price inflation to remain comfortably below the Fed’s long-term target of 2%, while the unemployment rate should remain well above the Fed’s policy-action target of 6.5%. Money-market rates will likely remain near zero percent as the combination of low inflation and elevated unemployment rates should keep the Fed engaged in QE for the balance of the year. This support will act as a soft cap on longer-maturity bond yields. The Fed, however, may taper the pace of the QE buying in the fourth quarter of 2013. We expect the benchmark 10-year Treasury note yield to fluctuate in the broad 1.4% to 2.4% range it has occupied since October 2011. In summary, monetary policy should remain very accommodative and the search for yield will continue. As a result, corporate bonds could potentially continue to outperform government debt. May 2013 1. Forecast source: Wall Street Journal 2. Data source for CPI and unemployment rate: Bureau of Labor Statistics 3. A basis point is 0.01 percentage points. 4. Treasury yield data source: Federal Reserve 5. Corporate bond yield data source: Bank of America Merrill Lynch www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 8 SHAREHOLDER EXPENSE EXAMPLE As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) and redemption fees and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2012 to March 31, 2013). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 9 BEGINNING ENDING ACCOUNT EXPENSES PAID ACCOUNT VALUE VALUE DURING PERIOD* 10/1/12 3/31/13 10/1/12 - 3/31/13 C LASS A Actual $1,000.00 $1,020.29 $6.04 Hypothetical $1,000.00 $1,018.95 $6.04 (5% return per year before expenses) C LASS B Actual $1,000.00 $1,016.61 $10.69 Hypothetical $1,000.00 $1,014.33 $10.68 (5% return per year before expenses) C LASS C Actual $1,000.00 $1,016.72 $9.53 Hypothetical $1,000.00 $1,015.48 $9.52 (5% return per year before expenses) C LASS I Actual $1,000.00 $1,022.93 $2.77 Hypothetical $1,000.00 $1,022.19 $2.77 (5% return per year before expenses) C LASS R Actual $1,000.00 $1,020.08 $7.40 Hypothetical $1,000.00 $1,017.60 $7.39 (5% return per year before expenses) C LASS Y Actual $1,000.00 $1,022.08 $4.20 Hypothetical $1,000.00 $1,020.78 $4.20 (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.20%, 2.13%, 1.90%, 0.55%, 1.47%, and 0.83% for Class A, Class B, Class C, Class I, Class R, and Class Y, respectively, multiplied by the average account value over the period, mutliplied by 182/365 (to reflect the one-half year period). www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 10 STATEMENT OF NET ASSETS MARCH 31, 2013 P RINCIPAL ASSET-B ACKED S ECURITIES - 0.2% A MOUNT V ALUE Santander Drive Auto Receivables Trust, 1.94%, 3/15/18 $ 2,430,000 $ 2,459,170 Total Asset-Backed Securities (Cost $2,429,723) 2,459,170 C OLLATERALIZED M
